 FASCO INDUSTRIES, INC.Fasco Industries,Inc.andInternational Association ofMachinists and AerospaceWorkers,AFL-CIO.Case 11-CA-5494October 17, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn April 18, 1974, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.The Administrative Law Judge found that Mrs.Grace W. Daniel took sick leave during the summermonths because she was, in fact, ill, and he creditedher testimony to this effect. The Administrative LawJudge further found that Mrs. Daniel's prominencein union activities was responsible for Respondent'srefusal to rehire her during the period before andafter August 6.We concur in the findings of the AdministrativeLaw Judge, based upon his credibility findings, thatRespondent refused to rehire Mrs. Daniel and dis-charged her because of her well-known union activi-ties.The evidence is clear that Mrs. Daniel made sev-eral attempts to return to work during the summermonths, but Respondent refused to rehire her. Mrs.Daniel's testimony was not only credited by the Ad-ministrative Law Judge, but was also corroboratedby the written notes of her doctors. We conclude, inagreement with the Administrative Law Judge, thatthe reasons given by Respondent for the discharge ofMrs. Daniel were pretextual, and that Respondentviolated Section 8(a)(3) and (1) of the Act in refusingto rehire her.Our dissenting colleague contends that the Gener-alCounsel did not establish that Respondent's rea-1The Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWallProducts,Inc.,91NLRB544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.93sons were pretextual and he would, in disagreementwith the Administrative Law Judge, dismiss the8(a)(3) allegation of the complaint. He states that hisdetermination does not rest on any evaluation of thecredibility of the witnesses, but rather upon his eval-uation of the facts in this proceeding. We find thatthe facts fully support the Administrative LawJudge's findings.On June 14, the discriminatee, Mrs. Grace W.Daniel, went to see Dr. Drake to whom she com-plained of pains in her lower back. Dr. Drake gaveher office treatments for her symptoms and a notefor her employer stating that "Mrs. Grace Daniel hasback trouble and is unable to work." Mrs. Danielcontinued to be in pain and returned to Dr. Drake onJune 16, 22, and 28. On June 28, Mrs. Daniel stillcomplained that her back was hurting. Dr. Drakemade an appointment for her to see Dr. Siewers, anorthopedic surgeon, on August 27, with a note to heremployer relative to the appointment and her condi-tion.On June 29, Mrs. Daniel took the note toRespondent's personnel manager, Ryneska, and stat-ed to him that she did not know if she would be ableto work full time or not, but she was willing to try.Ryneska responded that he could not permit her toreturn to work until she received a doctor's certificatethat she was able to return to work.On July 28, Mrs. Daniel visited Dr. Drake andstated to him that she felt well enough to return towork.Dr.Drake gave her a note for Respondentstating: "Mrs., Grace Daniel may return to work onJuly 30, 1973." On August 6, Mrs. Daniel took thenote to Ryneska's office and was told that there wereno job openings, and that Mrs. Daniel should "justsit tight until he got one."Mrs. Daniel again asked for work on August 9 and10,was told there were no vacancies, and was told tosee the company doctor, Dr. Bundy, who examinedher on August 20, and referred her to Dr. Siewers.On August 27, Mrs. Daniel was examined by Dr.Siewers, who gave a note to her as follows: "Patientmay return to regular work as of this date," whichwas addressed to Dr. Drake with a copy to Respon-dent.On August 28, Mrs. Daniel took the note toRespondent's personnel office, and she was informedthat the note would be shown to Mrs. Daniel's super-visors that.she was available for work. Mrs. Danielagain contacted the Respondent for work on Septem-ber 12 and 21 but to no avail.The Respondent asserted that its reason for refus-ing to rehire Mrs. Daniel was because she had takenadvantage of the sick leave policy in order to take thesummer off by pretending she was sick and to prove214 NLRB No. 16 94DECISIONSOF NATIONALLABOR RELATIONS BOARDto other employees that the Respondent's policiescould be broken.We concur with the Administrative Law Judge'sconclusion that Respondent's reasons for refusing torehireMrs. Daniel, and thereby terminating her em-ployment, were pretexts and that the real reason forRespondent's action was her union activities. Mrs.Daniel was actively seeking medical treatment fromphysicians throughout the summer months and Re-spondent knew of her efforts to obtain medical careduring this period. Based upon his credibility find-ings,we agree with the Administrative Law Judge'sconclusion that Respondent violated Section 8(a)(3)and (1) of the Act by discriminatorily refusing to re-hireMrs. Daniel.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Fasco Industries, Inc., Fay-etteville,North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.CHAIRMAN MILLER,dissenting:Irespectfully dissent from my colleagues' affir-mance of the Administrative Law Judge's findingthat Grace Daniel was terminated in violation of Sec-tion 8(a)(3) of the Act. In my opinion, the. record failsto support this finding.Mrs. Daniel left work on or about June- 7, 1973,asserting that she was ill. School let out in Fayette-ville on June 7, 1973, and Respondent had encoun-tered a number of instances in which female employ-ees sought to be permitted to take the summer off sothat they might care for their children and ' then re-turn to work in the fall. Respondent had uniformlydenied such requests, and was, understandably, alertto situations in which employees might attempt tocircuitously gain such a summer leave by feigningillness.Mrs. Daniel went to a physician, Dr. Drake, com-plaining of lower back pain. The doctor could findno objective evidence of a physical disorder and pre-scribed a brief period of bed rest and mild medica-tion.A. week later on June 14, Dr. Drake clearedMrs.Daniel for return 'to work on the followingMonday. Mrs. Daniel did not return.On June 28, Mrs. Daniel again saw Dr. Drake-who, in a note to the Company, indicated that hecould find no cause for Mrs. Daniel's back pain andwas referring her to the orthopedic clinic. He gave noopinion as to her ability to return to work except"she still doesn't feel like working."On June 29, Mrs. Daniel went to Respondent'spersonnel office and gave Dr. Drake's note toRespondent's personnel manager, Ryneska. The tes-timony is in conflict as to whether she requested areturn to work on a part-time basis at that time. Shetestified that she did. Respondent's personnel officertestified that she did. In any event, she did not returntowork and, had she requested part-time work,would have been refused such work, as she claimedshe was, because Respondent has a totally consistentpolicy of not hiring part-time employees.The character of the June 28 note from Dr. DrakeraisedRespondent's suspicions concerningMrs.Daniel's alleged illness. During July, Respondent be-came still more suspicious when it received reportsthatMrs. Daniel was seen up and around includingdriving to the plant to bring lunch to her husbandwith some frequency.On, July 6,, Respondent sent Mrs. Daniel a lettersetting forth its consistently applied sick leave policyof removing employees from the active roll after 30days of sick leave.On July 28, Mrs. Daniel again visited Dr. Drakeand told him that she felt well enough to return towork, whereupon Dr. Drake gave her a note clearingher for work. She had not yet had her appointmentwith the orthopedic specialist although, she had ad-vised Respondent, at an earlier time, that she hadsuch an appointment scheduled for August 27. Re-spondent was thus caught in the dilemma between asuspicion that Mrs. Daniel had taken a substantialportion of the summer on leave without genuine ill-ness and a fear that the orthopedic specialist mightconceivably find that she did have a genuine backailment, in which case putting her back to workwould have risked aggravation of the condition and aresultant workman's compensation claim. In an at-tempt to find its way between the horns of. this dilem-ma, Respondent sent Mrs. Daniel to. the companydoctor. for a further physical examination.. Her, ap-pointment with the company doctor took place onAugust 20 and the company doctor did not render adefinitive judgment but rather indicated that Mrs.Daniel "still needed to see the orthopedic doctor."On August 27, Mrs. Daniel did see the orthopedicspecialist. who wrote to the Company stating thatMrs.Daniel "has had difficulty with her back butwhen she started taking `pills for water' on July 7, hersymptoms disappeared. She has been asymptomaticsince and has no difficulty now and wants to returnto work." The balance of the letter indicated-no ob-servable physical disabilities and stated that "shecould return to her job at Fasco." The "pills for wa- FASCO INDUSTRIES, INC.95ter"mentioned in the letter had been prescribed as aremedy for a condition not related to her allegedback pain.Respondent was less than frank with Mrs. Danieland.at no time directly told her that she could not berehired because Respondent felt confirmed in itsjudgment that she had abused Respondent's sickleave policies. Instead it was somewhat evasive abouther request for reemployment following the receipt ofthe orthopedic specialist's letter, but it consistentlydeclined to reemploy her. The unrefuted testimony,however, is that Respondent has a deliberate policyof reticence about giving accusatory reasons to em-ployees in connection with their terminations, evenin cases of employee theft. Whether or not such apolicy is well advised from a personnel relationsstandpoint is not here in issue. The existence of thepolicy is, as above stated, unrefuted in the record.When charged with having refused to rehire Mrs.Daniel for reasons prohibited by this Act, Respon-dent revealed to the Board its true reason-i.e., theabuse of its sick leave policy which Respondent be-lieved Mrs. Daniel to have engaged in. At the hearingherein, Respondent's agents responsible for failing torehireMrs. Daniel so testified. They also testifiedthat because Mrs. Daniel and her husband were bothknown active union adherents, of which fact theyfreely conceded they had knowledge, they had han-dled her situation with special care. The Administra-tiveLaw Judge's reference to this testimony is, Ithink, somewhat misleading and unfair. He seems tosuggest that the testimony on this subject constitutedan admission that Respondent's knowledge of herunion activity was what motivated her discharge. Thetestimony, considered in its entire context, cannot beso construed by any fair-minded reader of the rec-ord.The simple fact. is that all of the record evidencefully substantiates Respondent's version of its reasonfor failing to rehire Mrs. Daniel. Even if one acceptsall of the credibility resolutions of the AdministrativeLaw Judge, some of which seem questionable, therecord nevertheless plainly shows that, while Mrs.Daniel may have had some back pain at the time ofher initial absence from work, all of the medical evi-dence and the factual evidence confirms the report ofthe orthopedic specialist that from and after July 7even the subjective symptoms of back pain had dis-appeared. There never having been any evidence ofother than,purely subjective symptoms, there is noreason to doubt, and every reason to accept,Respondent's reasons for having had a deep-seatedsuspicion that Mrs. Daniel was indeed attempting tocircumvent Respondent's policy against "summerleaves" for females.On the other hand, there is no showing that itsfailure to rehire her under these circumstances con-stituted disparate treatment. The Administrative LawJudge did not find Respondent's examples of otherterminations for abuse of sick leave to be directlyparallel to the instant situation, but, on the otherhand, the record is barren of any evidence that Re-spondent had rehired other employees with a recordsimilar to that of Mrs. Daniel's here. In this state ofthe record, there is no evidentiary support for findingRespondent's asserted, and substantiated, reasons tobe pretextual.Iwould therefore find the General Counsel did notestablish that Respondent's reasons were pretextualand I would, in disagreement with the Administra-tiveLaw Judge and my colleagues, dismiss the8(a)(3) allegations of this complaint. My determina-tion does not rest on any evaluation of the credibilityof the witnesses, but rather upon an evaluation of theproven facts which are of record in this proceeding.DECISIONSTATEMENT OF THE CASE.SIDNEY J. BARBAN, Administrative Law Judge:This mat-ter was heard at Fayetteville,North Carolina,on January15 and 16,1974, upon a complaint issued on November 30,1973,' (based on a charge filed on September 27),'whichcomplaint,as amended at the hearing, alleges that FascoIndustries,Inc.,2Respondent herein,violatedSection8(a)(1) and(3) of theAct byrefusing and failing to rehireGrace W.Daniel on and about August 6,and thereafter,and by other acts and conduct. Respondent'sanswer de-nies the unfair labor practices alleged,but admits allega-tions of the complaint sufficient to justify the assertion ofjurisdiction under current standards of the Board(Respon-dent,in the course of its manufacturing operations annual-ly sells and ships products valued in excess of $50,000 ininterstate commerce),and to support a finding that Charg-ing Party, International Association ofMachinists andAerospace Workers,AFL-CIO (herein the Union) is a la-bor organization within the meaning of the Act.Upon theentire record in this case,3from observation ofthe witnesses and their demeanor,Imake the following:FINDINGS AND CONCLUSIONS1.SUMMARY OF FACTS AND ISSUESTheUnionbegananorganizingdriveamongRespondent's approximately 450 production and mainte-nance employeesin August 1972. Grace W.Daniel (hereinMrs. Daniel)and her husband,Albert N.Daniel (Mr. Dan-1All dates hereinafter are in 1973,unless otherwise noted.2Respondent'sname corrected in accordance with answer and severalexhibits submitted by Respondent.3None of the parties made oral argument or filed briefs in this matter. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDiel),were prominent as leaders in this drive.In three charges filed with the Board in 1972, Respon-dent was alleged,inter alia,to have given written repri-mands to Mr. and Mrs. Daniel because of their activitieson behalf of the Union. These charges were settled, in early1973, without admission by Respondent that it had com-mitted unfair labor practices, by an informal agreement tocease and desist, to remove the reprimands from the em-ployees' files, and to post notices to that effect.In January 1973, Mrs. Daniel's supervisor, Jack L. Mc-Fayden, who had given her the previous written repri-mands, also gave her another written reprimand for alleg-edly "[h]indering individual from doing their work by con-stantly talking and agitating other than work problems."McFayden refused to tell Mrs. Daniel the identity of heraccuser, or precisely what she was alleged to have done,and Mrs. Daniel refused to sign the written reprimand.On March 19, McFayden, in the course of downratingMrs. Daniel on a semi-annual evaluation, according to thelatter responded to her protest by stating that he had to"write it the way he saw it ... since I was working for theUnion, he thought I was . . . against the company." Mrs.Daniel further testified that McFayden said she would onlyreceive a 5-cent wage increase because she was working forthe Union. This testimony is denied by McFayden. As be-tween the two, I credit Mrs. Daniel. Both of these last twomatters noted occurred more than 6 months prior to thefiling of the charge in this matter and are not alleged in thiscase as violations of the Act.About June 7, Mrs. Daniel became ill at work and wasexcused to go home. She received a full release from herdoctor to come back to work on August 6 and 27, butRespondent has refused to let her return to work, althoughithas had openings which she was qualified to fill. Respon-dent asserts that this refusal was based on its convictionthatMrs. Daniel was abusing its sick leave policy.Respondent states that it has had a continuing problemwith females desiring to take the summer off to be homewith their children during school vacation, and has a firmpolicy against it. It was testified that Respondent's man-agement became convinced from the tenor of the doctors'reports, their observation of Mrs. Daniel, and the fact thather illness coincided with the school vacation period thatshe was not really ill during this period. Thus, notwith-standing Respondent's normal policy to rehire employeeswho have been out more than 30 days on sick leave uponrecovery, and when an opening occurs, it was decided thatMrs. Daniel should not be rehired.General Counsel contends that the refusal to rehire Mrs.Daniel was caused by her union activities. It is also allegedthat Respondent's personnel manager, Joseph F. Ryneska,violated the Act by interrogating Mr. Daniel with respectto his union activities, by advising him that he had beentransferred to a job which restricted his movements aroundthe plant because of his union activities, and by refusing totalk to Mr. Daniel because the latter had turned him in tothe Union.11.THE REFUSAL TO REHIRE MRS. DANIELA. Respondent's Sick Leave PolicyRespondent has insurance coverage which pays employ-ees who are on sick leave a substantial sum for each weekthey are ill after the first week.As set forth in a letter to Mrs. Daniel dated July 6,Respondent's sick leave policy further provides that (1) anyemployee absent for 30 days because of a health relatedmatter "is terminated and placed on our `inactive pay-roll' "; (2) Respondent will thereafter continue to pay cer-tain insurance premiums for such covered employee for acertain period depending on length of service; and (3) theemployee "will be placed back on the `Active Payroll'when [his] attending physician declares that [he is] able toperform a regular, full-time job and a vacancy exists in theposition [he] held at the time of termination."This policy is apparently not made known to the em-ployees generally and was not known to Mrs. Daniel untilabout the end of her first 30 days on sick leave. The recordalso shows, and I find, that in the past Respondent hasreinstated employees on sick leave for more than 30 days injobs other than those held by such employees at the time oftermination.B. EventsLeading to the Refusal To Rehire Mrs. DanielWhen Mrs. Daniel became ill at work in early June 1973,she received a pass from her supervisor, McFayden, to gohome. She returned after 2 or 3 days and told McFaydenthat she would try to work but did not know if she couldmake it. McFayden told her to let him know. After a cou-ple of hours, Mrs. Daniel requested and received anotherpass to go home. This was on June 7. A week later, on June14,Mrs. Daniel visited a doctor, Dr. David E. Drake, towhom she complained of pains in her lower back, follow-ing aninitial respiratory infection accompanied by cough-ing. (In explanation of the week's delay before visiting thedoctor, it was stated that he was then on vacation.) Dr.Drake states that he was unable to find any physical causefor her back pain. He gave Mrs. Daniel office treatment forher symptoms and some medication, and advised that ifshe did notfeel reliefwithin 2 days, she should return foradditional treatment. Dr. Drake, who appeared as a wit-nessfor Respondent, testified that his experience indicatedthat the patient should recover from these symptoms in ashort time. He therefore gave Mrs. Daniel a note for heremployer dated June 14, stating that "Mrs. Grace Danielhas back trouble & is unable to work. She may returnMonday." Mrs. Daniel took the note to Respondent's per-sonnel office.'Mrs: Daniel continued to be in pain, however, and re-4 There is some dispute as to whether another undated note from Dr.Drake, stating simply that "Mrs. Grace Daniel was seen today because ofillness," preceded the June 14 note. Dr. Drake says it did. Respondent'spersonnel manager says he received it prior to the June 14 note. Mrs. Dan-iel,however, says she took it to Respondent after the June 14 note. I aminclined to credit Mrs. Daniel with respect to this, inasmuch as both she andthe doctor assert that June 14 was her first visit to the doctor with respect tothe illness with which we are here concerned. FASCO INDUSTRIES, INC.turned to Dr. Drake for further treatment on June 16, onJune 22, and again on June 28. The testimony of Mr. Dan-iel,which I credit,was that his wife was in great pain dur-ing this period and could not sleep,keeping them both up;that the pain diminished in the early part of July enablingMrs. Daniel to sleep, but that she continued to have prob-lems with her back for some time thereafter.When she visited Dr. Drake on June 22, Mrs. Danielcomplained that the pain had traveled up her back. Aftersome further tests,Dr. Drake advised Mrs. Daniel that hewould recommend that she see an orthopedic surgeon. Ac-cording to Dr. Drake, when he saw Mrs.Daniel again onJune 28 her back was still hurting,and he "did not knowanything more to do and suggested that we get her an ap-pointment with an orthopedic surgeon."An appointmentwas made for Mrs. Daniel that day from Dr. Drake's officewithDr. Siewers for August 27. On this occasion, Dr.Drake gave Mrs. Daniel a note stating:"Mrs. Grace Dan-iel still has back pain-we have found no cause for it & arereferring her to the orthopedic clinic-She still doesn't feellike working." 5On the following day, June 29, Mrs. Daniel took the notetoRespondent's personnel office,where she had a conver-sation with Personnel Manager Ryneska (apparently theonly meeting Mrs. Daniel had with Ryneska during thisperiod).Mrs. Daniel's testimony,which is credited,is thatshe gave Dr. Drake's note to Ryneska; told him that shehad an appointment with the orthopedic surgeon on Au-gust 27, and did not think she would be under the doctor'scare until then;and further said that she did not know ifshe would be able to work 9 hours,full-time, or not, but ifRyneska would let her she was willingto try.Ryneska re-sponded that he could not permit her to return to workuntil she received a doctor's release because she might fur-therhurtherback.He advisedMrs.DanielofRespondent's 30-day.sick leave policy, and told her thatshe would be rehired without prejudice,upon bringing in arelease from her doctor, when there was"an opening therein [her] area."This testimony was not essentially denied by Ryneska,who recalled little about the conversation except that theyeach talked of their back problems. Ryneska did generallydeny that he made any promise to rehire Mrs. Daniel, onthe basis that he never makes such promises.To the extentthat this was intended as a contradiction of Mrs. Daniel'stestimony,I credit her.6On July 6, as previously noted, Ryneska sent Mrs. Dan-iel a letter setting forth Respondent's sick leave policy.On July 28,Mrs. Daniel against visited Dr.Drake. Shethen complained of swelling in her ankles and feet. Shealso stated that her back pains had subsided until just theday before her visit,and said that she felt well enough to5Mrs. Daniel hadasked the doctorfor the note to take to Respondent. Atthe time she told him that she"did not think shecould sit andwork 9 hoursa night, theway my backwas hurting."6 In crediting Mrs. Daniel I have considered the testimonyof JoAnnTyson,Ryneska's secretary,to the effectthat, priorto going intoRyneska'soffice,Mrs. Daniel saidto Tyson thatshe still did not feel able to work andwanted to wait to see the orthopedic surgeon.Iwas not impressed withTyson asa witness.She was further not present during the conversationbetween Mrs.Daniel and Ryneska.97return to work.Dr. Drake gave Mrs. Daniel some medica-tion for her edema, and a note for Respondent stating:"Mrs. Grace Daniel may return to work on 7/30/73."Respondent's plant was on vacation from July 20 to Au-gust 6. Mrs. Daniel took the doctor's release to the plant onAugust 6, and gave it to Tyson, who said that she wouldtalk to Ryneska about it as soon as she could and suggest-ed that Mrs.Daniel call back later in the day. When Mrs.Daniel did so; Tyson said that she had spoken with Rynes-ka, that he said he did not have any openings, that Mrs.Daniel should"just sit tight until he got one." On August 9,Mrs. Daniel again visited the plant and talked with Tyson,stating that she had heard of a certain employee who wastransferring from the second to theday shift,and that shecould fill that vacancy. Tyson said that she did not believethat the employee would transfer, but would keep Mrs.Daniel in mind.The next day, Mrs. Daniel called andspoke with Ryneska.She repeated to him what she hadtoldTyson the previous day, and asked concerning thepossibilities of taking over the job of the employee she hadheard was transferring to the day-shift. Ryneska told herthat he would hire her back if she would agree to see thecompany doctor, Dr. Bundy, and pass his physical exami-nation.Ryneska states that about August 10 he instructed Tysonto tellMrs. Daniel to go to see Dr. Bundy, and that Tysonmade an appointment with Bundy for Mrs. Daniel. As haspreviously been noted,Ryneska made a general denial thathe ever promised Mrs. Daniel work.Iagain credit Mrs.Daniel. It, is difficult to see the purpose of sending Mrs.Daniel to the company doctor in the circumstances if itwere not to determine if she was qualified to return towork.Iam satisfied,in accordance with Mrs. Daniel's tes-timony, that she was told that she would be put to work ifshe passed Bundy's examination.On August 17, Tyson toldMrs. Daniel that her appointment with Dr.Bundy was onAugust 20. Mrs. Daniel kept the appointment.Dr. Bundy'snurse thereafter calledTyson,and, in the latter'swords,said that "Dr. Bundy had seen[Mrs. Daniel],that therewasn'tanything that he could do. That she still needed tosee the orthopedic doctor,which was Siewers." Ryneskacould not remember receiving this report and Tyson couldnot remember telling him. In the circumstances of thiscase, and on the entire record, I am sure that she must havereported this message to Ryneska. According to Ryneska,Tysonwas his normal channel of communication on thesematters. During this period Tyson seems to have been es-pecially alert to report information relating to Mrs. Danielto Ryneska.On August 27, Mrs. Daniel saw Dr. Siewers. He gave hera note,dated that day, reading as follows: "Pt.may returnto regular work as of this date-letter follows." The latterreferred to, addressed to Dr. Drake, with a copy to Re-spondent,states, in pertinent part,thatDr. Siewers hadexamined Mrs. Daniel,that "[s]he. has had difficulty with,her back . . . so bad that she had to stop work on June 7although there had been no injury. . . . She had difficultyfor a month with her back but when she started taking`pills for water'on July 7,her symptoms disappeared. Shehas been asymptomatic since and has no difficulty nowand wants to return to.work." The letter describes Mrs. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaniel's condition as found by Dr. Siewers, and concludesthat as far as he is concerned, Mrs. Daniel could return toher job.On August 28, Mrs. Daniel took Dr. Siewers' note toRespondent's personnel office and gave it to Tyson, wholeftMrs. Daniel for awhile. When she returned, Tyson toldMrs. Daniel that Ryneska had instructed Tyson to retainthe note to show Mrs. Daniel's supervisors that she wasavailable for work.On September 12, Mrs. Daniel went to the plant againand spoke with Tyson. Mrs. Daniel stated that she hadheard of another employee transferring to the day shift,which would leave a vacancy she could fill. Tyson said thatshe did not think the employee was going to make thetransfer. On September 21, Mrs. Daniel called Ryneska onthe telephone and told him that she had heard that thisemployee was transferring to the day shift. Ryneska admit-ted that the employee had, but said he had no openings inDepartment 35, stating, in reply to Mrs. Daniel's query,that she would have to return to Department 35. Later thatday,Mrs. Daniel called Ryneska again, and told him thatshe had been thinking of what he had said, and she waspuzzled-as to why she had to be rehired in Department 35.Ryneska stated that when an employee was rehired in thesecircumstances, "you're usually reassigned to the generaldepartment that you were in." Mrs. Daniel then advisedRyneska that when she came out sick she was not in De-partment 35, she was in Department 46. Ryneska then saidhe had no openings in Department 35, 39, or 46.The parties stipulated that "since and including August6, [Respondent] has hired and rehired employees into thevarious departments numbered as 35, 39, 44, and the twoareas of department 46. That these employees, hired as newemployees, [or] rehired as old employees, [were] hired intojobs that Mrs. Daniel had the training and skill to perform,and that these individuals . . : possessed no more skill ortraining than Mrs. Daniel in the jobs they went into, and incertain cases, the employee hired since August 6 possessedless skill and training than Mrs. Daniel. And . . . thatsome of the employees rehired were rehired in various de-partments, and not just the departments [in which] theyhad jobs before they went out on [leave]."C. Respondent's ReasonsforRefusingTo Rehire Mrs.DanielBoth Plant Manager Fischer and Personnel ManagerRyneska testified that management decided not to rehireMrs. Daniel because it was concluded from the events setforth above that she had not, in fact, been ill, but had takenadvantage of Respondent's sick leave policy to take thesummer off. This was not communicated to Mrs. Daniel atany point, however. At the outset, there seems to be somedispute as to which of the two men made the decision.Fischer asserted that, after reports from Ryneska and hisstaff, and others, and discussion with Ryneska, he (Fisch-er)made the decision that Mrs. Daniel was not to be re-hired. However, the thrust of Ryneska's testimony was thatthe decision was almost entirely his, although he did rec-ommend it to Fischer, who he says merely concurred.Upon the record as a whole, and Fischer's testimony inparticular, I find that the decision was made between thetwo of them, after exchange of ideas and information as tothe situation.In essence, Fischer asserts that the two men became sus-picious thatMrs.Daniel was attempting to circumventRespondent's rule against granting females summer leaveto be home with their children when they determined thatshe became ill on the day school let out and received adoctor's release to return about the time school started upagain. Fischer notes that the first message from Dr. Drake,dated June 14, stated that Mrs. Daniel "may come to workon Monday." When she did not come in, he states that "webegan wondering what was happening." Fischer furthersays he began to receive reports that employees had seenMrs.Daniel on the Respondent's parking lot, "here orthere," and that she was not confined to her bed. Fischerwas unable to fix the approximate time of these reports, oridentify the sources of his information other than Ryneskaand his staff. I am, indeed, convinced that the sources ofthese asserted reports were Ryneska and Tyson.Tyson states that she saw Mrs. Daniel from her officewindow five or six times in June, and also thereafter, eatinglunch with her husband in the parking lot, and immedi-ately called this to Ryneska's attention. Ryneska says hesaw this "many times" during this period, and more regu-larly in August. He says he saw Mrs. Daniel picking up herhusband after work also: Mrs. Daniel states that she visitedthe plant during June and July only to bring notes'from thedoctor, and brought lunch for her husband only once dur-ing that period. She admits bringing lunch and picking upher husband in August. This is substantially corroboratedby Mr. Daniel. I credit Mrs. Daniel. I believe that Ryneskaand Tyson are transferring later occurrences to earliermonths. I also noted that Tyson's lunch schedule castsdoubt on her statements that she observed Mrs. Danieleating lunch with Mr. Daniel as frequently as she asserted.After the first note from the doctor, Fischer states that"we, of course, watched [her]." Fischer indicates that heand Ryneska felt that they were supported in their suspi-cions of Mrs. Daniel by Dr. Drake's note of June 28, inwhich he advised that he was referring her to the orthoped-ic clinic, but also said that she "still doesn't feel like work-ing." (Ryneska testified that he made up his mind not torehireMrs. Daniel by the end of June, on the basis of Dr.Drake's notes of June 14 and 28.) According to Fischer,when Mrs. Daniel brought in this note, he and Ryneskadiscussed this, and Fischer states they "were in a quandryas to what was going on," because they felt that with prop-er care a back problem should "pretty well shape ... up ina week at the most." He asserts that they felt, because ofthe dates involved, she was "just getting herself a summervacation." (Mrs. Daniel's sick leave began about the timeschool closed; apparently her appointment with Dr. Siew-ers coincided pretty well with the reopening of school.)However, Fischer indicates no awareness that Mrs. Dan-iel had told Ryneska on June 29 that she would like to tryto return to work.? But Fischer states that, when Ryneska,tThough counsel, at the hearing, sought to indicate that Ryneska andFischer refused to reinstate Mrs. Daniel on June 29 because she was alleged-ly seeking only part-time work, neither Fischer nor Ryneska testified to that FASCO INDUSTRIES, INC.99on August 6, told him that Mrs. Daniel wanted to comeback to work before seeing Dr. Siewers, the two of themwere then concerned that Mrs. Daniel was trying to putthem "in a bind." They considered that though she hadbeen released by Dr. Drake, she was to see another doctor;and if permitted to return to work, she might thereafterclaim that she injured her back and involve Respondent ina workman's compensation matter.8Itwas apparently for this reason, though never ade-quately explained on the record, that Ryneska instructedMrs. Daniel to see the Respondent's doctor, Bundy, to seeif she were fit to return to work. Bundy, as Respondent wasadvised, deferred to Dr. Siewers. But when Dr. SiewersreleasedMrs. Daniel to return to work, on August 27,Fischer and Ryneska then refused to rehire her because shehad allegedly abused Respondent's sick leave policy. Mrs.Daniel, however, as has been noted, was not advised ofthis.FischertestifiedthatthisconformedwithRespondent's normal policy.Both Fischer and Ryneska also stated that four or fiveother employees had similarly been terminated for abuse ofRespondent's sick leave policy, and that Mrs. Daniel wastreated no differently from the others. However, the verybrief descriptions of the other situations seems to bear littleor no resemblence to Mrs. Daniel's experiences: one em-ployee was described as "just absent too often"; anotherapparently took off during the summer to farm; anotherhad "family problems," was on sick leave and "couldn't bea regular employee"; another was a supervisor who wastaken back after being out more than 30 days as a newemployee.Both Fischer and Ryneska denied that Mrs. Daniel'sunion activity had an effect upon their decision not to takeher back, and both assert that she was treated like anyother employee. Nevertheless, Fischer's testimony makesabundantly clear that Mrs. Daniel's prominence in theunion drive played a large part in the formulation of theirsuspicions about her conduct and in their decision not totake her back.Fischer initially emphasized, in explaining how he cameto receive reports about Mrs. Daniel, that in Respondent's"small plant everybody was aware of Mrs. Daniel's posi-tion and Mr. Daniel's position in regarding the union orga-nization campaign. . . . And when you become a celebrity... people tend to watch and see what you're doing."Thereafter, in the course of denying that Respondenttook action against Mrs. Daniel because of her union activ-ity,Fischer said, " .. . that was her right. To feel the wayshe did. The only thing we were aware of, if she was there,then we had to watch, because she at one time reported toMr. Ryneska that she was aware of all the rules of ourcompany and knew what she could do and what shecouldn't do. And this somewhat alerted us to the fact that,effect.In fact,neither seemed to recall that she had offered to come back onthat date.Both testified that Respondent had a policy against part-timeem8ployment.It is noted that this explanation now made for refusing to permit Mrs.Daniel to resume work on and after August 6 is inconsistent with the nota-tionmade on Mrs. Daniel's claim form by Respondent on August 30 that"She could have returned 7-30-73.We do not have opening for her now."(Resp.Exh. I.)well,when she does something, well, you know, we hadbetterwonder why she's doing it. And of course as thissituation started to unfold in the June of the year, we weresomewhat puzzled as to what actually was going on. WithMrs. Daniel."Later, Fischer asserted that, upon suspecting that Mrs.Daniel was attempting to make a compensation case, "webecame strongly suspicious then that maybe it was some-thing else, but we didn't know exactly what it was. She hadtaken the summer off, and maybe she was just trying toprove a point to everybody else that these policies can bebroken if you know the right angles." 9Finally, in summary, Fischer testified on cross-examina-tion:Q. (Mr. Leseman) You also seemed to be right ap-prehensive, . . . that you felt that she was trying toprove a point, because of her so-called special statusshe could get a summer off and violate one of theserules.A. Yes, sir.-Q. And that special status is her union activities, isitnot?A. Yes, sir. Right.Ryneska, when asked whether he considered Mrs. Dan-iel "to have a special status because of her union activity,"replied, "Well, I wouldn't call it a special status, but shewas different from anybody else, in that she wore thebadge and she . . . got the signature, certification, whatev-er you call it. This would stand her out in a plant where wehave very, very few members."D. Conclusions as to the Refusal To Rehire Mrs. DanielIt is Respondent's position that Mrs. Daniel was not illin the summer of 1973, but took a vacation on sick leave,and that this was the reason Respondent refused to rehireher. However, on the basis of the record as a whole, includ-ing careful consideration of the testimony of Dr. Drake, Iam convinced that Mrs. Daniel took sick leave on this oc-casion because she was, in fact, ill. I was impressed withMr. Daniel's description of his wife's pain in June and herdiscomfort thereafter. Her repeated trips to doctors seekingrelief during this period are confirmatory of this. As hasbeen found, when her back pains began to diminish in thelatter part of June, she offered to come back to work to seeif she could endure a full shift, though she did not have adoctor's release. (At the time she had an appointment withan orthopedic specialist 2 months hence made by Dr.Drake.) Personnel Manager Ryneska, however, refused toletMrs. Daniel return, on the basis that she might furtherinjure her back. Thereafter, at the beginning of August,when Mrs. Daniel again sought to return to work, this time9At this point in the record Fischer also said thathe and Ryneska were inagreement that this situationcould be handled by refusing to rehire theemployee involved "for a month or so and then bring them back." It wasnot explainedwhy this procedure was not followed in Mrs.Daniel's case.Fischer statingonly that hehad informedthe Boardagent investigating thecharge in this matter thathe would not say that hewould never take Mrs.Daniel back. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith a release from Dr. Drake, she was again refused be-cause, according to Plant Manager Fischer, he and Rynes-ka were still concerned that she might further injure herback. Finally, when Mrs. Daniel obtained a release fromDr. Siewers, the orthopedic specialist, Respondent still re-fused to take her back because, Fischer and Ryneska as-sert, they thought she had, in a word, been faking it allsummer. Mrs. Daniel was not told of this reason for therefusal to return her to work, but was told that there wereno openings for her, an explanation manifestly less thancandid.Respondent's position, on the whole record, does notseem to hold up under logical analysis. Respondent says itwas convinced that Mrs. Daniel was just trying to take asummer vacation and did not have a back problem. But onthe two occasions during the summer when she sought tocome back to work, she was refused assertedly because shemight further injure her back. Further, on August 20, Re-spondent sent Mrs. Daniel to Respondent's doctor, Dr.Bundy, to see if she was fit to return to work. Dr. Bundydeferred to Dr. Siewers, the specialist. But when Dr. Siew-ers, on August 27, stated that Mrs. Daniel was fit to returnto work, Respondent still refused to take her back, thoughthere were openings which she was qualified to fill. And, ashas been noted, though Respondent refused Mrs. Daniel'srequest to return to work in early August, Respondent cutoff her sick leave pay as of. that time because she "couldhave returned" to work.The reason for this ambivalence toward Mrs. Danielclearly lies in Fischer's assertions that he and Ryneskawere suspicious of Mrs. Daniel because of her prominentunion activities, and therefore ascribed an ulterior motiveto everything she did or said during this period.10 Clearly, itwas Mrs. Daniel's prominence in union activities whichwas the primary factor in Respondent's treatment of herduring this period, including the refusal to take her back towork on August 6, when she had a release from Dr. Drake,and thereafter. For these reasons, and on the record as awhole, I find that Respondent, by refusing to rehire Mrs.Grace W. Daniel on August 6 and thereafter, discriminatedin regard to the hire or tenure of employment of an em-ployee to discourage membership in and activities on be-half of the Union in violation of Section 8(a)(1) and (3) ofthe Act.111.ALLEGED ACTS OF INTERFERENCE,RESTRAINT,AND COERCIONA. The September 10 IncidentOn September 10, Mr. Daniel went to Ryneska's officeto request that he be permitted to join an apprentice schoolprogram that Respondent was sponsoring for tool-and-diemakers. The program required substantial on-the-job train-ing and attendance at a technical school in Fayetteville two10 Thus, when Dr. Drake advised in his note of June 28 that Mrs. Daniel"still has pain," that since he could not find the cause he was referring herto an orthopedic specialist, and added "She still doesn't feel like working."Respondent asserts that it interpreted this to mean that she "didn't want towork." I find this something less than obvious. It is even less tenable whenone recalls that at the same time Mrs. Daniel was asking io be permitted toreturn to see if she was sufficiently recovered to work a full shift.evening a week. Ryneska queried Daniel concerning hisschooling, advised that he would have to spend manyhours at night attending classes notwithstanding conflictswith other activities, and generally sought to ascertainDaniel's sincerity in applying for the program. RyneskatoldDaniel that he would be glad to have Daniel join theprogram. (It appears that Respondent is anxious to get asmany good applicants for the program as possible.) At thetime,Daniel was wearing his union badge, as he has con-tinued to do since. Toward the end of this conversation,Ryneska asked Daniel how and why he had gotten mixedup with the Union. Daniel replied that he had become in-volved because he had been asked by people in the plant asto how to get an organizing campaign started. Daniel statesthatRyneska then told him that "small companies likeFasco didn't need a union . . . that I was pushing theunion, that I was against the company. He also stated thatthat was the reason that I was taken out of [Department]53, and put down in packing, in [Department] 46", and that"they couldn't let me run around in the company becausesomebody was starting to believe me. That's why I was putdown in 46.... 'On cross-examination Daniel asserted that Ryneska hadalso told him during this conversation that he had a goodfuture with the Respondent. Daniel indicated that he un-derstood Ryneska,.to mean, however, that his continuedunion activities would affect Daniel's future with Respon-dent.Ryneska denied this implication but does state hetoldDaniel that Respondent could do more for him thantheUnion could.While this may form some basis forDaniel's conclusion that Ryneska was indicating that hisunion activities would harm him, I find it difficult to makesuch a finding on the basis of the evidence in the record asa whole. I also note that this is not alleged in the com-plaint.Ryneska's testimony as to this meeting is substantiallyconsistent with the statements of Daniel set forth aboveexcept that he asserts that there was not any discussion ofDaniel's transfer from Department 53 to Department 46.Ryneska agreed that Daniel's job in the original depart-ment permitted him to move about the plant in the perfor-mance of his duties, but states that the job in Department46 also permitted Daniel to go to four or five locations.Ryneska stated that he had nothing to do with Daniel'stransfer but receive the records, and that Daniel's originaljob had been abolished.The question here, however, is not whether Daniel's jobwas abolished, or even whether Respondent had reason totransfer him, but whether Ryneska told Daniel that he hadbeen transferred because he was pushing the Union. I amconvinced that some discussion of Daniel's transfer oc-curred during this conversation for I do not believe thatDaniel made the incident up out of the whole cloth asRyneska's testimony indicates. I therefore credit Daniel'stestimony concerning this matter.With respect to this conversation, General Counsel alleg-es first that Respondent improperly interrogated Mr. Dan-ielabout his union activities. Granted that the questionshould not have been asked, and that this was not the timeor place for such interrogation, I cannot see how thesequestions of an acknowledged leader of the union move- FASCO INDUSTRIES, INC.ment, over a year after the union drive started, could haveany realistic tendency to interfere with the employees'union activities.Notwithstanding that Daniel may havefelt some obligation to give Ryneska the information re-quested, inasmuch as Ryneska had just granted him a fa-vor, and he was in a "locus of management authority," histestimony and manner did not indicate any attitude of sub-mission or restraint.Nor did thequestions indicate an in-tent to pry into the names of union adherents or their pri-vate union activities which might be used in opposing theUnion. Even though I find, as discussed immediately here-inafter, that Ryneska in the same conversation did indicatetoDaniel that the Respondent had taken certain personnelaction against him because of his union activities,I do notbelieve that the questions asked of Daniel, in the total cir-cumstances,should be considered violative of the Act. Itwill, therefore, be recommended that this allegation of thecomplaint be dismissed.However, by advising Daniel that Respondent hadtransferred him from one job, in which he had free move-ment about the plant,to another,in which his movementsweremore restricted, because of his advocacy of theUnion, Respondent did violate Section 8(a)(1) of the Act.As such it was a clear illustration of the power of the Re-spondent to alter Daniel's working conditions to his detri-ment, while, at the same time, Ryneska was telling him thatRespondent could do more for him than the Union-astrong coercive threat tending necessarily to inhibit furtheractivities on behalf of the Union.C. The JanuaryIncidentMr. Daniel referred to an occasion in early January1974, in Ryneska's office, during which Ryneska told Dan-iel that he did not want to talk to Daniel because Daniel"had turned him in to the union." No other details weregiven. Ryneska denied making the remark and insisted thathe had talked to Daniel in his office on only one occasion,during the previous September. Ryneska stated that he hadencountered Daniel in the hallway to his office on an occa-sion inearly January 1974, at which time he told Danielthat he was too busy to talk to him. Ryneska stated that atthe time he had the allegations in this case and a subpenain his possession-indeed, he originally stated that he "hadit in my hand"-when he talked with Daniel, and testifiedthat "where a man alleged that I questioned him about theunion,and all that [a clear reference to the matters dis-cussed above],I'd be a fool to then just continue talkingabout the union." He also said, "I wasin noway, shape, orform going to mention the word `union.' " Ryneska there-after agreed that these papers, which he originally saidwere in his hand,were actually on his desk as he wasspeaking to Daniel.Ryneska also testified that, a few days thereafter, Danielagain spoke to him in the hall, asking when the technicalschool would reopen. Ryneska stated that he would findout and let Daniel know. He apparently did so. Daniel didnot testify concerning this latter incident.Ryneska's testimony indicates strongly that the allega-tions of the complaint,and especially his previous interro-gation of Daniel,were much on his mind when he spoke to101Daniel on the first occasion.Iam inclined to believe, inaccordance with Daniel's testimony,that reference wasmade to these allegations on this occasion(perhaps to illus-tratewhy Ryneskawas sobusy). As such theseremarkswould have a tendency to inhibit free and unimpeded ac-cess to the Board's processes in violation of theAct. How-ever,succeeding events make it clear that neither of themen understood that Ryneska would thereafter refuse totalk to Daniel or assist him because of the filing of this casewith the Board.In a few days thereafter,Daniel againmade legitimate inquiry of Ryneska, who freely replied andassisted him. In the circumstances,this single,probablyexasperated comment by Ryneska does not require aremedial order, and it will be recommended that this alle-gation of the complaint be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent, by refusing to rehire Grace W. Danielon and after August 6, 1973, because of her union activi-ties, engaged in unfair labor practices in violation of Sec-tion 8(a)(1) and (3) of the Act, and by coercively advisingAlbert N. Daniel that adverse personnel action had beentaken against him because of his union activities engagedin unfair labor practices in violation of Section 8(a)(1) ofthe Act.4..The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and(7) of theAct.5.Except as set forth hereinabove Respondent did notengage in unfair labor practices as alleged in the com-plaint.THE REMEDYIthaving been found that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(1) and(3) of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Itwill be recommended that Respondent offer Grace W.Daniel immediate and full reinstatement to her former jobor, if such job no longer exists, to a substantially equivalentjob,without prejudice to her seniority and other rights,privileges, or working conditions, and make her whole forany loss of earnings suffered by reason of the discrimina-tion against her,by paying to her a sum of money equal tothe amount she would have earned from August 6, 1973, tothe date of Respondent'soffer to rehire her, less her netearnings during that period,inaccordancewith theBoard's formula set forth inF.W. Woolworth Company, 90NLRB 289 (1950),with interest thereon at the rate of 6percent per annum, as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended: 102DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 11Respondent, Fasco Industries, Inc., Fayetteville, NorthCarolina, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to rehire, discharging, or otherwise discrim-inating against employees in order to discourage employeesfrom joining a union or engaging in union activities.(b) In any manner threatening reprisal or adverse actionagainst employees because of their union membership oractivities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed bySection7 of the Act.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Offer Grace W. Daniel immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent job, and make her whole for anyloss of earnings or benefits she may have suffered by rea-son of the discrimination against her, in accordance withthe provisions of the section entitled "The Remedy" above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, payrolland other records to facilitate the effectuation of the Orderherein.(c)Post at its operation at Fayetteville, North Carolina,copies of the attached notice marked "Appendix." 12 Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion 11, after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any material.(d)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed with respect to any alleged violations ofthe Act not found hereinabove in this Decision.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdischarge,refuse to rehire,or otherwisediscriminate against employees to discourage mem-bership in or activities on behalf of International As-sociationofMachinists and AerospaceWorkers,AFL-CIO,or any other labor organization.WE WILL NOT threaten employees with reprisals oradverse action because they join or assist a union, orengage in union activities protectedby theNationalLabor Relations Act.WE WILL NOTin any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed to them by Section 7 of the National La-bor Relations Act.WE WILL offer to Grace W. Daniel immediate andfull reinstatement to her former job or,if that job nolonger exists, to a substantially equivalent job, withoutprejudice to her seniority or other rights or privileges,or working conditions,and WE WILL make her wholefor any loss of pay or benefits suffered as a result ofthe discrimination against her.FASCO INDUSTRIES, INC.